DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is response to the claims filed on 12/27/2018. 
Claims 1 – 20 are presented for examination. 
Priority
The applicant’s claim for benefit of Provisional Patent Application Receipt 62/611,021 filed 12/28/2017 has been received and acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2018 is acknowledged and being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show [0047] FIG. 4 continue button  as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement 

Claim Objections
Claim 20 is objected to because of the following informalities:  
Claim 20, line 13 reads “different the from available timeframe”.   Examiner suggests changing line 13 to read “different from the available timeframe”, or similar wording. Appropriate correction is required.
Claim 20, the first three limitations describe operations as a verb while the last operation is described as timeframe and the operation is activated.  Examiner suggests rewording so that operation is clear (i.e., activate an on-demand timeframe, or similar wording).  Appropriate correction is required.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are directed to methods for a customer to retrieve an item purchased through a virtual storefront that was packaged and shipped to a designated consignee selected during the virtual checkout process.  
Claim 1 recites [A method comprising: providing, by a consignor, items to be purchased by at least one customer; providing to allow the at least one customer to purchase items to complete a commercial transaction; effecting, during a checkout process, the at least one customer to select a shipping address of a designated consignee that is different from a home address of the at least one customer; packaging the purchased items or effecting the purchased items to be packaged into a parcel or package; effecting a carrier to ship the purchased items of the at least one customer to the designated consignee; and effecting the at least one customer to retrieve the purchased items from the designated consignee] that, as drafted, under its broadest reasonable interpretation, covers certain methods of organizing human activity for commercial or legal interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations, which is an abstract idea.  The limitation of effecting the purchased items to be packaged into a parcel or package, under the broadest reasonable interpretation, could be instructions to package an item and need not require physical action of packaging the item, therefore it fits into the abstract idea of organizing human activity. 
This judicial exception is not integrated into a practical application. The claim recites additional limitations of:
a virtual storefront
a virtual checkout module
The claimed computer components and systems are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in step 2A with 

Claims 2 – 19 are dependents of claim 1 and have been given the full two part analysis including analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The dependent claims recite the additional limitations:
providing a selection menu during the checkout process to the at least one customer
displaying one or more of the designated consignees during the checkout process
effecting the at least one customer to select one of the displayed designated consignees prior to completing the commercial transaction
effecting the preferred designated consigned to confirm its availability to receive the purchased items
identifying to the least one customer that the preferred designated consignees is available to receive the purchased items subsequent to completing the commercial transaction and prior to delivering the purchased items to the preferred designated consignee
allotting, by the consignor, the designated consignee an allotment of purchased items that are packaged independently to different customers to be delivered to the designated consignee
alerting, by the consignor, the designated consignee that it has been selected by the at least one customer subsequent to completing the checkout process
alerting, by the consignor, the customer that the carrier has delivered the purchased items of the customer
 assigning, by the consignor, a reliability index of the designated consignee prior to delivery of the purchased items of the customer
prohibiting future customers from selecting the designated consignee during the  checkout process
billing the customer, by the consignor, for shipping services of the carrier to deliver the purchased items to the designated consignee
channeling customers to a plurality of designated consignees during the checkout process in response to a location determination performed at a customer terminal
comparing, by the consignor, a request by the customer to deliver the package or parcel of purchased items to the designated consignee with a pre-selected availability of the designated input into a third party application 
enabling the customer to select the designated consignee when the preselected availability of the designated consignee matches the request by the customer and preventing the customer from selecting the designated consignee when the pre-selected availability of the designated consignee does not match the request by the customer
transferring, from the consignor, a data packet containing location information of the designated consignee and shipping information for the packaged items to the carrier
effecting the carrier to confirm that the purchased items are to be delivered to the designated consignee and later retrieved by the customer
determining, by the consignor, a nearest available designated consignee in response to the customer selecting a shipping preference to the designated consignee during the checkout process
displaying a plurality of designated consignees to the customer prior to completing the checkout process, wherein displaying the plurality of designated consignees may be accomplished through one of a list format and a map format
encrypting, by the consignor, pre-selected information about the designated consignee and preventing the customer from receiving or viewing the encrypted preselected information during the checkout process;
maintaining the encryption of the pre-selected information and preventing the customer from receiving or viewing the encrypted pre-selected information after completion of the checkout process
featuring one designated consignee as a preferred designated consignee during the checkout process
a profile of the one featured designated consignee displayed in a customer terminal during the checkout process
predefining, by the consignor, items for sale that are able to be shipped to the designated consignee
offering a discount to the customer during the checkout process to ship the purchased items to the designated consignee
discounting a price of the transaction in response to the customer accepting the offer
paying the designated consignee to receive the purchased items on behalf of the customer
interfacing a map or list of designated consignees
locating a nearest designated consignee
optimizing a display
The additional recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the additional recited limitations of the dependent claims merely further narrow the abstract idea.
The judicial exception is not integrated into a practical application.  The dependent claims recite additional limitations: 
a computer terminal
a customer terminal 
a third party application
application program interface (API)
hyperlinking
a database
remote server
The claimed computer components and systems are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.
The claim(s) does/do not include additional elements that are sufficient to amount
to significantly more than the judicial exception. As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea.

Claim 20 recites [Operations including: set, by the operator as the designated consignee, an available timeframe during which a carrier may deliver the package or parcel to the designated consignee on behalf of the customer; populate the available timeframe; and effectuate the customer to have the consignor instruct the carrier to deliver the package or parcel during the available timeframe; and an on-demand timeframe different the from available timeframe that is activated by the designated consignee in response to an execution call to notify the consignor or the carrier that the designated consignee is available to receive packages or parcels on behalf of customers] that, as drafted, under its broadest reasonable interpretation, covers certain methods of organizing human activity for commercial or legal interactions including agreements in the form of contracts, marketing or sales activates or behaviors, or business relations, which is an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites additional limitations of:
non-transitory computer readable storage medium having instructions encoded thereon
at least one processor
checkout module associated with a virtual storefront
The claimed computer components and systems are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using generic computer components.  Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above in step 2A with respect to integration of the abstract idea into a practical application, the claims as a whole amount to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in step 2B and does not provide an inventive concept. Simply implementing the abstract idea on generic computer components is not a practical application of the abstract idea. 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 12, 13, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140278691 A1 to Schenken (hereafter referred to as Schenken).  
Claim 1: Schenken discloses the following limitations: 
A method (Schenken: [0006] – method for delivering parcels to attended delivery/pickup locations) comprising: 
providing, by a consignor, a virtual storefront that sells items to be purchased by at least one customer; (Schenken: [0017] - e-commerce retailers from which users may order items for delivery. For example, the system may be configured to allow a user making purchases of items via the Internet)
providing a virtual checkout module to allow the at least one customer to purchase items from the virtual storefront to complete a commercial transaction; 
effecting, during a virtual checkout process in the virtual checkout module, the at least one customer to select a shipping address of a designated consignee that is different from a home address of the at least one customer; (Schenken: [0041] - When executing the Parcel Delivery Module 300, the system begins, at Step 310, by displaying one or more attended delivery/pickup locations to a user.  Attended delivery/pickup locations may include locations (e.g., retail locations) other than the intended parcel recipient's home or business.  [0044] - The system continues, at Step 320, by receiving a request from the user to deliver a parcel to a particular one of the one or more attended delivery/pickup locations (which may, for example, have no formal relationship to the user). In particular embodiments, the request may come from the user after the user reviews a plurality of available attended delivery/pickup locations (see Step 310, above) as part of a checkout process when the user purchases an item from an online retail store.)
packaging the purchased items or effecting the purchased items to be packaged into a parcel or package; (Schenken: [0061] As a result, when the retailer sends the item to the user in a parcel.)
effecting a carrier to ship the purchased items of the at least one customer to the designated consignee; (Schenken: [0045], FIG. 3 - Step 330, by facilitating the delivery of the parcel from an origin location to the attended delivery/pickup location. The origin location may include a home of the parcel sender, a warehouse associated with an online retailer, a retail store, or any other suitable location. In various embodiments, the system may facilitate the delivery of the parcel via any suitable common carrier or other logistics provider, etc.)
and effecting the at least one customer to retrieve the purchased items from the designated consignee. (Schenken: [0013] - parcels (and/or other items) that are to be 

Claim 3: Schenken discloses the method of claim 1, as shown above.  Schenken further discloses the following limitations: 
providing a selection menu during the virtual checkout process in the virtual checkout module to the at least one customer, (Schenken: [0041] - Step 310, by displaying one or more attended delivery/pickup locations to a user.  [0044] - The system continues, at Step 320, by receiving a request from the user to deliver a parcel to a particular one of the one or more attended delivery/pickup locations (which may, for example, have no formal relationship to the user). In particular embodiments, the request may come from the user after the user reviews a plurality of available attended delivery/pickup locations (see Step 310, above) as part of a checkout process when the user purchases an item from an online retail store.);
wherein the selection menu identified one or more designated consignees that have previously agreed, by way of a shipping agreement entered into by an organization associated with the virtual storefront and the designated consignee, to receive the purchased items on behalf of the at least one customer. (Schenken: [0013] - For example, a gas station, a convenience store, a flower shop, a magazine stand, a retail location associated with a common carrier, a kiosk at a mall, or a retail department store may enter into an agreement with a common carrier to accept deliveries of parcels (and/or other items) that are to be picked up later, at a convenient time, by the intended recipient of the parcels or other items.);

Claim 12: 
channeling customers to a plurality of designated consignees during the checkout process in response to a location determination performed at a customer terminal, (Schenken: [0018] - In particular embodiments, the system may be configured to present users with attended delivery/pickup location options based at least in part on any of the following: (1) a location of the user's home; (2) a location of the user's place of work; (3) any location specified by the user (e.g., such as a location that the user frequently visits); and/or (4) any other suitable metric for determining an appropriate selection of attended delivery/pickup locations to present to the user.  [0019] In various embodiments, the system may be configured to provide a selection of attended delivery/pickup locations that are: (1) within a particular distance of any of the locations described above;)
wherein the customers are channeled to the plurality of designated consignees that are in closest proximity to the customer as determined by the location determination. (Schenken: [0018] - In particular embodiments, the system may be configured to present users with attended delivery/pickup location options based at least in part on any of the following: (1) a location of the user's home; (2) a location of the user's place of work; (3) any location specified by the user (e.g., such as a location that the user frequently visits); and/or (4) any other suitable metric for determining an appropriate selection of attended delivery/pickup locations to present to the user.  [0019] In various embodiments, the system may be configured to provide a selection of attended delivery/pickup locations that are: (1) within a particular distance of any of the locations described above;)

Claim 13: Schenken discloses the method of claim 1, as shown above.  Schenken further discloses the following limitations: 
comparing, by the consignor, a request by the customer to deliver the package or parcel of purchased items to the designated consignee with a pre-selected availability of the designated input into a third party application cooperating within the virtual checkout module of the consignor; (Schenken: [0019] In various embodiments, the system may be configured to provide a selection of attended delivery/pickup locations that are: (1) within a particular distance of any of the locations described above; (2) open (e.g., are available for picking up parcels) at a time convenient to the user; (3) have certain hours of operation; [0095] In particular embodiments, the system is adapted to allow users of the system to define and change various attributes associated with a particular attended delivery/pickup location. Particular attributes which a user may define include, for example, the hours of operation of the attended delivery/pickup location.
and enabling the customer to select the designated consignee when the pre- selected availability of the designated consignee matches the request by the customer and preventing the customer from selecting the designated consignee when the pre-selected availability of the designated consignee does not match the request by the customer. (Schenken: [0057] In various embodiments, if a particular delivery/pickup location becomes unavailable to accept deliveries during a particular period of time (e.g., the delivery/pickup location becomes full, or temporarily or permanently closes), the system may modify the graphical representation of the particular delivery/pickup location to indicate its unavailability. For example, the system may display one or more portions of the graphical representation of the particular delivery/pickup location in gray rather than black to indicate its current unavailability to accept packages.

Claim 15: Schenken discloses the method of claim 1, as shown above.  Schenken further discloses the following limitations: 
determining, by the consignor, a nearest available designated consignee in response to the customer selecting a shipping preference to the designated consignee during the virtual checkout process;  (Schenken: [0042] - In various embodiments, the 
displaying a plurality of designated consignees to the customer prior to completing the virtual checkout process, wherein displaying the plurality of designated consignees may be accomplished through one of a list format and a map format. (Schenken: [0056] - In various embodiments, the system may be adapted to allow users to define their own network of attended delivery/pickup locations. For example, a central logistics computer system (which a user may, for example, access via the Internet) may be configured to display respective graphical representations of a plurality of attended delivery/pickup locations on a map of an area associated with a particular user (e.g., a map of an area in which the user's home or business is located). The system may allow the user to select one or more attended delivery/pickup locations displayed by the graphical user interface as the default delivery/pickup locations to which any parcels to be delivered to the user by a particular logistics provider are to be delivered.)

Claim 20: Schenken discloses the method of claim 1, as shown above.  Schenken further discloses the following limitations: 
At least one non-transitory computer readable storage medium having instructions encoded thereon that, when executed by at least one processor,
implement operations to activate an operator as a designated consignee to receive a package or parcel containing a purchased item by a customer from a consignor, the operations including: (Schenken: [0017] In various embodiments, the system may be configured to facilitate the delivery of parcels directly to attended delivery/pickup locations from, for example, e-commerce retailers from which users may order items for delivery. For example, the system may be configured to allow a user making purchases of items via the Internet to have those items delivered directly to attended delivery/pickup locations. )
set, by the operator as the designated consignee, an available timeframe during which a carrier may deliver the package or parcel to the designated consignee on behalf of the customer; (Schenken: [0095] - In particular embodiments, the system is adapted to allow users of the system to define and change various attributes associated with a particular attended delivery/pickup location. Particular attributes which a user may define include, for example, the hours of operation of the attended delivery/pickup location.)
populate the available timeframe into a checkout module associated with a virtual storefront of the consignor; and (Schenken: [0057] In various embodiments, if a particular delivery/pickup location becomes unavailable to accept deliveries during a particular period of time (e.g., the delivery/pickup location becomes full, or temporarily or permanently closes), the system may modify the graphical representation of the particular delivery/pickup location to indicate its unavailability. For example, the system may display one or more portions of the graphical representation of the particular delivery/pickup location in gray rather than black to indicate its current unavailability to accept packages.  [0044] The system continues, at Step 320, by receiving a request from the user to deliver a parcel to a particular one of the one or more attended delivery/pickup locations (which may, for example, have no formal relationship to the user). In particular embodiments, the request may come from the user after the user 
effectuate the customer to have the consignor instruct the carrier to deliver the package or parcel during the available timeframe; and (Schenken: [0045] - The system continues, at Step 330, by facilitating the delivery of the parcel from an origin location to the attended delivery/pickup location. The origin location may include a home of the parcel sender, a warehouse associated with an online retailer, a retail store, or any other suitable location. In various embodiments, the system may facilitate the delivery of the parcel via any suitable common carrier or other logistics provider, etc.)
an on-demand timeframe different the from available timeframe that is activated by the designated consignee in response to an execution call to notify the consignor or the carrier that the designated consignee is available to receive packages or parcels on behalf of customers. (Schenken: [0136] In various embodiments, the system is adapted to allow a user to quickly activate and/or deactivate one or more attended delivery/pickup locations, and/or to create one or more time-limited attended delivery/pickup locations (e.g., alternative delivery/pickup locations that are set to exist for only a pre-determined amount of time).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278691 A1 to Schenken in view of US 20050004877 A1 to McLellan et al (hereafter referred to as McLellan).

Claim 2:  Schenken discloses the method of claim 1, as shown above.  Schenken does not disclose the following limitation: 
wherein the designated consignee is a residential neighbor of the at least one customer.
Schenken discloses ([0013] In various embodiments, existing retail businesses may be used as suitable delivery/pickup locations. For example, a gas station, a convenience store, a flower shop, a magazine stand, a retail location associated with a common carrier, a kiosk at a mall, or a retail department store may enter into an agreement with a common carrier to accept deliveries of parcels (and/or other items) that are to be picked up later, at a convenient time, by the intended recipient of the parcels or other items.), but does not explicitly disclose that location of a suitable consignee is a residential neighbor of the at least one customer.  However, 
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of alternative delivery/pickup locations of Schenken in claim 1 with the teachings of McLellan of using a residential address of a neighbor as an alternative delivery location with the motivation that it (provides improved convenience and control for the recipient by causing the parcel to be redirected to a location selected by the recipient, while at the same time increasing the likelihood that fewer repeat delivery attempts will be required to deliver the parcel. [0011]).

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140278691 A1 to Schenken in view of US 20140188747 A1 to D’Urso (hereafter referred to as D’Urso).
Claim 4: Schenken discloses the method of claim 3, as shown above.  Schenken further discloses the following limitations: 
displaying one or more of the designated consignees during the virtual checkout process in the virtual checkout module (Schenken: [0041], [0044]) 
in response to the designated consignees identifying their availability through a (Schenken: - [0114] the system is configured to receive the data from one or more client computers (e.g., the data is transmitted from one or more client devices. [0136] - In a particular embodiment, the system is adapted to allow a user to set up a particular attended delivery/pickup location by: (1) specifying the attended delivery/pickup location; (2) specifying a start time for the attended delivery/pickup location to be in existence; and (3) specifying an end time for the attended delivery/pickup location to be in existence.);

However, D’Urso teaches a third party server hosting a third party application for communication between parties of e-commerce transactions (FIG. 1 [0015] In various example embodiments, the data exchanges within the network system 100 may be dependent upon user-selected functions available through one or more client or user interfaces (UIs). The UIs may be associated with a client machine, such as a client machine 106 (e.g., client device) using a web client 110. The web client 110 may be in communication with the network-based publishing system 102 via a web server 120. The UIs may also be associated with a client machine 108 (e.g., client device) using a programmatic client 112, such as a client application, or a third party server 114 hosting a third party application 116. It can be appreciated in various example embodiments that the client device 106, 108, or third party server 114 may be associated with a buyer, a seller, a third party electronic commerce platform, a payment service provider, or a shipping service provider, each in communication with the network-based publishing system 102 and optionally each other.).  
One of ordinary skill in the art would have recognized that applying the known technique of third party applications of D’Urso to the third party servers of Schenken would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of D’Urso to the teaching of Schenken would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such steps of third party applications hosted on third party servers.  Further, applying the technique of third party applications to Schenken would have been recognized by one of ordinary skill in the art as resulting in an improved system that would 

Claim 5: Schenken discloses the method of claim 3, as shown above.  Schenken further discloses the following limitations: 
displaying one or more of the designated consignees during the virtual checkout process in the virtual checkout module (Schenken: [0041])
in response to the designated consignees signing on to a (Schenken: [0114] - In various embodiments, the system is configured to receive the data from one or more third party servers (e.g., the received data is transmitted from one or more servers associated with one or more retailers, logistics companies, and/or social networks). In one or more embodiments, the system is configured to receive the data from one or more client computers (e.g., the data is transmitted from one or more client devices.  [0136] - In various embodiments, the system is adapted to allow a user to quickly activate and/or deactivate one or more attended delivery/pickup locations, and/or to create one or more time-limited attended delivery/pickup locations (e.g., alternative delivery/pickup locations that are set to exist for only a pre-determined amount of time).
As described above in claim 4, Schenken teaches the use of third party servers, but does not explicitly disclose a third party application.  However, D’Urso teaches a third party server hosting a third party application for communication between parties of e-commerce transactions (FIG. 1 [0015]).  The rationale to combine is the same for claim 5 as shown above in claim 4. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278691 A1 to Schenken in view of US 20140188747 A1 to D’Urso, in further view of US 20020107820 A1 to Huxter (hereafter referred to as Huxter).

Claim 6: Schenken, in view of D’Urso, discloses the method of claim 5, as shown above.  Schenken further teaches the following limitations: 
effecting the at least one customer to select one of the displayed designated consignees Schenken teaches selecting from a plurality of available consignee delivery/pickup location as part of a checkout process (Schenken: [0044] - The system continues, at Step 320, by receiving a request from the user to deliver a parcel to a particular one of the one or more attended delivery/pickup locations (which may, for example, have no formal relationship to the user). In particular embodiments, the request may come from the user after the user reviews a plurality of available attended delivery/pickup locations (see Step 310, above) as part of a checkout process when the user purchases an item from an online retail store.), but does not explicitly disclose that the consignee is selected prior to completing the commercial transaction. 
However, Huxter teaches the steps of a customer selecting a site for a delivery from a list of preferences before completing a purchase of goods from an Etailer (Huxter FIG. 9 [0184] In Step 210 the Customer 400 is asked to select the ACP Site 900 for this delivery from his list of preferences. [0185] Once the delivery address is complete the Customer 400 completes the purchase transaction at step 215.)
One of ordinary skill in the art would have recognized that applying the known technique of selecting a delivery location for a package before completing the purchase transaction of Huxter to Schenken, in view of D’Urso, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Huxter to the .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278691 A1 to Schenken in view of US 20140188747 A1 to D’Urso, in further view of US 20020107820 A1 to Huxter (hereafter referred to as Huxter) and US 20050038758 A1 to Hilbush et al (hereafter referred to as Hilbush).

Claim 7: Schenken, in view of D’Urso, discloses the method of claim 5, as shown above.  Schenken, in view of D’Urso, teaches the following limitation: 
effecting the at least one customer to select a preferred designated consignee Schenken teaches selecting one or more default delivery/pickup locations (Schenken: [0056] - The system may allow the user to select one or more attended delivery/pickup locations displayed by the graphical user interface as the default delivery/pickup locations to which any parcels to be delivered to the user by a particular logistics provider are to be delivered. For example, the user may select: (1) a first of the attended delivery/pickup locations as a primary attended delivery/pickup location that the logistics provider should deliver any of the user's parcels to, if the attended delivery/pickup location is available; and (2) one or more alternative attended delivery/pickup locations that the logistics provider should deliver any of the 
However, Huxter teaches the steps of a customer selecting a preferred automated collection point (ACP) for a delivery during a registration process and before completing a purchase of goods from an Etailer (Huxter FIG. 8 [0179] Step 109 then prompts the Customer 400 to build a list of preferred ACP Site 900s. After comparing addresses, such as home and office, with the network of ACP Site 900s the Customer 400 must elect preferred ACP Site 900s. [0181] As soon as the Customer 400 has registered for the service he is able to order goods online and specify an ACP Site 900 as the delivery address. FIG. 9 [0184] In Step 210 the Customer 400 is asked to select the ACP Site 900 for this delivery from his list of preferences. [0185] Once the delivery address is complete the Customer 400 completes the purchase transaction at step 215.)
One of ordinary skill in the art would have recognized that applying the known technique of selecting a preferred delivery location for a package before completing the purchase transaction of Huxter to Schenken, in view of D’Urso, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Huxter to the teaching of Schenken, in view of D’Urso, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such steps of selecting a preferred delivery location prior to completing an online purchase.  Further, applying the technique of selecting a preferred delivery location prior to completing an online purchase to Schenken, in view of D’Urso, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow a more efficient process for online purchasers to select a delivery location before making the decision to complete the transaction of purchasing the item.  


effecting the preferred designated consignee to confirm its availability to receive the purchased items;  (Schenken: [0020] - In various embodiments, the system is configured to confirm whether an attended delivery/pickup location has capacity to accept a parcel before directing (e.g., or redirecting) a parcel to the attended delivery/pickup location or before presenting the alternate location as a potential delivery location to a customer.) 

Schenken, in view of D’Urso and Huxter, does not explicitly teach the following limitations:
and identifying to the least one customer that the preferred designated consignees is available to receive the purchased items subsequent to completing the commercial transaction and prior to delivering the purchased items to the preferred designated consignee. 
However, Hilbush teaches (Hilbush [0096] Still referring to FIG. 2, the preferred system includes an e-mail server 94 for transmitting and receiving e-mail messages. In a preferred embodiment, and as will be understood by those skilled in the art, an e-mail message 92 may be sent through the e-mail server 94 to the package sender's computer 20 to confirm the sender's order or for other communication purposes, or to a recipient's computer 96 that a package is forthcoming. Further, and alternatively, an e-mail message 92 may be sent to any combination of sender, recipient, or third-party regarding the status of the package at any point along the delivery process including final delivery. Thus, the notion of e-mail notification to various parties of various aspects of package shipment, for example, order acceptance, package pickup, package en route, package delivery expected date and/or time, package delivery confirmatin, package delivery type, package contents, etc., is considered within the scope of the present invention.)
.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278691 A1 to Schenken in view of US 8554694 B1 to Ward et al (hereafter referred to as Ward).

Claim 8: Schenken discloses the method of claim 1, as shown above.  Schenken further discloses the designated consignee (Schenken [0041]).  

Schenken does not disclose the following limitation: 
allotting, by the consignor, the designated consignee an allotment of purchased items that are packaged independently to different customers to be delivered to the designated consignee. 

It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of a method for purchasing an item online and having the item delivered to a designated consignee of Schenken, as shown in claim 1, with the teachings of allotting or consolidating fulfillment of orders of primary subscribers and secondary subscribers for shipping to a primary or alternate address of Ward with the motivation that (Consolidation of orders, or "ship all ordered items together", may save on shipping charges as it may allow the product distributor to ship as many items in the same package or same shipment as possible, so it may be cost-effective to require the subscriber to use this option or to provide the subscriber with the option to have multiple ordered items consolidated and shipped together. (column 20 line 3)). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278691 A1 to Schenken in view of US 20150213398 A1 to Santosh et al (hereafter referred to as Santosh).

Claim 9: Schenken discloses the method of claim 1, as shown above.  Schenken does not disclose disclose the following limitation: 
alerting, by the consignor, the designated consignee that it has been selected by the at least one customer subsequent to completing the virtual checkout process; 
However, Santosh teaches ([0035] FIG. 2 illustrates the interplay between the address exchange system 10 and a sender 32, a user 15, and a receiver 30. For example, the sender 32 may be a person that selects a gift from goods sold by a user 15 (e.g., retailer), and desires the user 15 to ship the gift to the intended receiver 30. In another example, the sender 32 may be the same person or entity as the receiver 30, such as when a person buys and ships an item to himself or herself.  [0055] As shown in FIG. 2, the address exchange system 10 may include various modules including alert services 44.  [0058] In addition, the address exchange system 10 may include an alert service 44 that sends a sender 32 or a receiver 30 a notification regarding a shipment.)  
One of ordinary skill in the art would have recognized that applying the known technique of alerting a receiver of a package of an online transaction of Santosh to Schenken would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Santosh to the teaching of Schenken would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such notification alert to a recipient that an item is being sent for delivery to their address. Further, applying alert notification to a package recipient to Schenken would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient communication between parties involved with the process of shipping items to alternate locations that are purchased through an online retailer.
Schenken further discloses the following limitations: 
alerting, by the consignor, the customer that the carrier has delivered the purchased items of the customer; (Schenken: [0066] - In various embodiments, the system is further adapted to send confirmation (e.g., via e-mail, text message, etc.) to a recipient of the delivery of the particular parcel at least partially in response to verifying that the parcel has been delivered to the particular attended delivery/pickup location.)
wherein alerting the customer that the carrier has delivered the purchased items of the customer occurs subsequent and in response to the consignor receiving a notification from the carrier that the purchased items were delivered to the designated consignee. (Schenken: [0066] - The system may also be adapted to employ various techniques for determining that a particular parcel has been delivered to a particular attended delivery/pickup location. For example, the system may be adapted to: (1) receive an indication that a particular parcel has been scanned at drop off; (2) receive data regarding the location at which the parcel was scanned at drop off (e.g., using GPS functionality associated with a handheld device or other electronic device); (3) compare the location with the geolocations of one or more attended delivery/pickup locations; and (4) in response to determining that the location at which the parcel was scanned at least generally corresponds to the geolocation of a particular attended delivery/pickup location, verify that the parcel has been delivered to the particular attended delivery/pickup location)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278691 A1 to Schenken in view of US 20060026030 A1 to Jacobs (hereafter referred to as Jacobs).

Claim 10: 
assigning, by the consignor, a reliability index of the designated consignee prior to delivery of the purchased items of the customer, (Schenken: [0124] - The system may be configured to determine the value for each of the plurality of characteristics in any suitable way. In various embodiments, the system is configured to determine the value for each of the plurality of characteristics based at least in part on the quality of the particular characteristic.  [0125] The way the value is determined for each characteristic may vary by characteristic. In one example, for a characteristic associated with social network (e.g., the "social network characteristic") and/or online review data, the system may be configured to assign a high value to the social network characteristic for a high number of positive reviews for a particular attended delivery/pickup location candidate.)

Regarding the following limitation, Schenken teaches that a reliability index is assigned to the designated consignee using various characteristics associated with the consignee, such as online reviews, but doesn’t explicitly state that the index is based on successful transfer of the purchased items (Schenken: [0125]).  
wherein the reliability index is adapted to provide the carrier or the customer a reliability rating of the designated consignee that the designated consignee will successfully transfer the purchased items to the customer; 
However, Jacobs teaches (Jacobs [0047] A system is provided that matches senders of items with independent couriers. The system also facilitates the selection of available couriers by displaying a peer-generated reliability rating for each user, and also assists the payment of couriers by senders.  When a courier is found 109 the sender can view general characteristics about the courier 111, including, courier identification number, peer-generated reliability rating score, point of departure/arrival, date of departure/arrival (See also FIG. 16). The sender reviews the matching couriers 113 and selects the most appropriate couriers to take his 
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the reliability rating score of Jacobs with the assigning of the rating to a designated consignee of Schenken with the motivation that (Jacobs [0023] the system can accommodate an "exclusive" service whereby TCC may select, guarantee and/or validate a number of "exclusive casual couriers" for especially valuable delivery or for demanding, high-level clientele. This embodiment may assist the delivery needs of users who wish to employ "casual couriers" but require additional assurances regarding the reliability of the courier.)

Schenken, in view of Jacobs, further teaches the following limitation: 
and prohibiting future customers from selecting the designated consignee during the virtual checkout process if the reliability index falls below a pre-selected threshold as set by the consignor.  (Schenken: - [0132] In various embodiments, the system is configured to rank each of the plurality of attended delivery/pickup location candidates by requiring a particular attended delivery/pickup location candidate of the plurality of attended delivery/pickup location candidates to have a minimum value for a particular characteristic. In these embodiments, if the particular attended delivery/pickup location candidate does not have the minimum value for the particular characteristic, the system may be configured to drop the particular attended delivery/pickup location candidate from the rankings and/or rank the particular attended delivery/pickup location candidate lower than any other attended delivery/pickup location candidates of the plurality of attended delivery/pickup location candidates that meet the minimum value for the particular characteristic.)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278691 A1 to Schenken in view of US 20060026030 A1 to Jacobs, in further view of US 20150081581 A1 to Gishen (hereafter referred to as Gishen).

Claim 11: Schenken, in view of Gishen, discloses the method of claim 10, as shown above.  Schenken further discloses the following limitations: 
billing the customer, by the consignor, for shipping services of the carrier to deliver the purchased items to the designated consignee; (Schenken: [0139] In various embodiments, the system is adapted to calculate the amount that a particular individual will pay in parcel shipping charges in a way that is customized for the situation at hand.  For example, the shipping charge associated with shipping a parcel from a particular on-line retailer to an individual may be based, at least in part, on: (1) the current availability and/or capacity of an attended delivery/pickup location to which the parcel is to be delivered; (2) the frequency of the individual's purchasing and/or shipment activity (e.g., frequent purchasers and/or shippers may receive a discount); (3) the carrier handling the delivery; (4) loyalty to a particular attended delivery/pickup location; (5) loyalty to the carrier handling the delivery; and/or (6) total frequency of shipments to the attended delivery/pickup location on the individual's behalf. In particular embodiments, the system may be customizable by any suitable party (e.g., the owner of an attended delivery/pickup location) or any combination of suitable parties to calculate customized shipping rates based on any combination of any suitable factors, such as the factors listed above.)

Regarding the following limitation, Schenken does not explicitly teach that the billing amount varies in response to the reliability index.  
wherein a billing amount varies in response to the reliability index, wherein the billing amount for a designated consignee with a higher reliability index is greater than the billing amount for another designated consignee with a lower reliability index. 
However, Gishen teaches that a fee is calculated based upon factors associated with a transaction, including reliability. (Gishen FIG. 12 [0121] The disclosure addresses, at least, identity, security, and reliability. However, a measure of reliability can only be created by carrying out transactions. To encourage users to reliably assume their responsibilities in a transaction, including timely appearance and proper delivery, a compensation system can be implemented which rewards reliability, among other attributes. With reference to FIG. 12, a notional example is illustrated for three participants, any of which are measured for their performance as seller, courier, receiver, proxy/agent, or any combination of these roles, although each role can be measured and reported separately. A fee is calculated based upon factors associated with the transaction. [0122] For example, a fee can be determined based upon the weight of the package, the dimensions of the package, the distance to transport the package. Additionally or alternatively, a participant can be measured in terms of their reliability and the number of deliveries or transactions in which they've participated. In the example of FIG. 12, a fee conversion is calculated as (reliability*x)+(# of transactions*y), with x=0.5 and y=0.25. This is merely an example, however, and a fee calculation can be substantially more complex, or substantially simpler. Moreover, the example of FIG. 12 does not consider weight, dimensions, distance, contents value, contents fragility, contents hazards, or other parameters, any of which can be factored into the fee separately. Rather, FIG. 12 is provided to illustrate that a fee earnable can be related to a users experience with the system and process of the disclosure, as well objective and subjective measurements of their reliability.)
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of varying the amount of the fee charged to the customer based on the reliability of another party involved in delivery of a package of 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278691 A1 to Schenken in view of US 20050038758 A1 to Hilbush.

Claim 14: Schenken discloses the method of claim 1, as shown above.  Schenken further discloses to the designated consignee and later retrieved by the customer.  Schenken does not teach the following limitations, however, Hilbush does: 
transferring, from the consignor, a data packet containing location information of the designated consignee and shipping information for the packaged items to the carrier, 
wherein the data packet is transferred prior to the carrier shipping the package; (Hilbush FIG. 1 [0069])
effecting the carrier to confirm that the purchased items are to be delivered to the designated consignee and later retrieved by the customer.  (Hilbush [0069])
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of Hilbush of sending information from the consignor to the carrier prior to shipping the package and effecting the carrier to confirm the package will be delivered to a recipient with the teaches of Schenken of using a designated consignee to receive the package for later pick up by the purchaser with the motivation that (Hilbush [0011] the shipping system allows the package sender, from the sender's computer, to conveniently arrange for pick up of a package by a shipping service.)

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278691 A1 to Schenken in view of US 20170169425 A1 to Metral (hereafter referred to as Metral).

Claim 16: Schenken discloses the method of claim 1, as shown above.  Schenken further discloses the designated consignee ([0041]).  Schenken does not disclose the following limitations, however, Metral teaches the following limitations:
encrypting, by the consignor, pre-selected information about the designated consignee and preventing the customer from receiving or viewing the encrypted pre- selected information during the virtual checkout process; (Metral FIG. 4 [0077] The one or more electronic processors are configured to execute the programming instructions to perform the following steps: obtaining transactional information regarding a transaction to be performed by a plurality of parties; determining, for each party, respective 
maintaining the encryption of the pre-selected information and preventing the customer from receiving or viewing the encrypted pre-selected information after completion of the virtual checkout process. (Metral [0078] The method includes: receiving indications of a first party and a second party each requesting access to transaction information pertaining to a transaction, the transaction information comprising a first portion of the transaction information encrypted using a first public key and a second portion of the transaction information encrypted using a second public key; facilitating, for the first party, a decryption of the first portion of the transaction information, the decryption being performed using a first private key paired with the first public key associated with the first party; and facilitating, for the second party, a decryption of the second portion of the transaction information, the decryption being performed using a second private key paired with the second public key associated with the second party.)
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the teachings of a method for purchasing an item online and having the item delivered to a designated consignee of Schenken, as shown in claim 1, with the teachings of selective encryption of a transaction to be performed and maintaining the encryption of the transaction information using public and private keys associated with the different parties of Metral with the motivation (Metral [0050] it reduces unnecessary exposure of 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278691 A1 to Schenken in view of US 20150262125 A1 to Sager et al (hereafter referred to as Sager) in further view of US 20150066798 A1 to Gillen et al (hereafter referred to as Gillen).

Claim 17: Schenken discloses the method of claim 1, as shown above.  Schenken further discloses the following limitations: 
featuring one designated consignee as a preferred designated consignee during the checkout process (Schenken: [0133] According to particular embodiments, the system is configured to display the ranking of the plurality of attended delivery/pickup location candidates by displaying only a particular number of attended delivery/pickup location candidates (e.g., the system is configured to display on the top three ranking attended delivery/pickup location candidates).

Schenken does not disclose the following limitations, however, Sager teaches:
in response to the one designated consignee subscribing to service in a third party application having an application program interface (API) cooperating with the virtual checkout module of the consignor; (Sager: [0050] FIG. 4 shows a flowchart illustrating a process that may be performed by a carrier system to register and/or enroll a customer (e.g., e.g., consignor, consignee, third party, and/or the like) into a program enabling alternative delivery destinations, such as, for example, an "Alternate Consignee Delivery Network" or the like.  [0051] To register, a customer (e.g., a customer or customer representative operating a consignee computing device 110 or consignor computing device 120) may access a webpage, application, dashboard, browser, or portal of a carrier, such as United Parcel Service of America, Inc. (UPS). For instance, the carrier system 100 may provide a webpage that provides the customer with an option of logging into a customer account or enrolling/registering for a customer pick-up, delivery, and/or returns program.)
One of ordinary skill in the art would have recognized that applying the known technique of a consignee subscribing through a third party application of Sager to Schenken would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sager to the teaching of Schenken would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such third party integration of a consignee into the process for online or e-commerce purchasing of items.  Further, applying third party registration or subscription of a consignee to Schenken would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient communication between parties involved with the process of shipping items to alternate locations that are purchased through an online retailer.

Schenken, in view of Sager, does not disclose the following limitations, however, Gillen teaches:
hyperlinking, by the consignor, a profile of the one featured designated consignee displayed in a customer terminal during the virtual checkout process with a profile of the designated consignee maintained on a remote third party application or server.  (Gillen:  [0147] -  From FIG. 12, it should be understood that the promotional content may be further customized via components that a consignor (and/or carrier and/or a third party) may submit (e.g., as consignor data 401), including promotional header content 1003, promotional message content 1004 (which may provide further details or directions for a consignee to redeem an offer or otherwise), logo content 1005 (which may include graphical and/or URL-based content), and/or general URL or hyperlink content 1006, which may be separate from that above associated with the logo and like the promotional message provide additional details for directions for the consignee to redeem an offer or otherwise, with the difference being primarily that the details are accessible via the URL or hyperlink versus being directly visible.)
One of ordinary skill in the art would have recognized that applying the known technique of hyperlinking to details that are accessible via the URL or hyperlink versus being directly visible of Gillen to Schenken would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Gillen to the teaching of Schenken would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such hyperlinking to additional details of a third party.  Further, applying hyperlinking to additional third party details to Schenken would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient customer selection when selecting a designated consignee during the checkout process.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278691 A1 to Schenken in view of US 20040133446 A1 to Myrick et al (hereafter referred to as Myrick) in further view of US 20120173448 A1 to Rademaker et al (hereafter referred to as Rademaker)

Claim 18: Schenken discloses the method of claim 1, as shown above.  Schenken further discloses the following limitations: 
predefining, by the consignor, items for sale that are able to be shipped to the designated consignee wherein the predefinition is performed prior to offering the items for sale; (Schenken: [0043] - In other embodiments, the system may be adapted to allow a vendor (e.g., a particular retailer) to select a subgroup of a group of available attended delivery/pickup locations that the vendor's products may be delivered to, and/or to exclude a subgroup of available delivery/pickup locations for delivery of the vendor's products. This feature may be particularly desirable for vendors who have a certain brand image that is inconsistent with the image of certain attended delivery/pickup locations (e.g., a high-end jewelry retailer may not wish to have their products picked up at a gas station, but may be happy to have their products picked up at a high-end department store).
offering a discount to the customer during the virtual checkout process to ship the purchased items to the designated consignee (Schenken: [0055] - In particular embodiments, the individual may: (1) not be charged for shipping the item; (2) be charged a discounted fee for shipping the item.)
discounting a price of the transaction in response to the customer accepting the offer (Schenken: [0055])

Schenken does not disclose the following limitations, however, Myric teaches:
that is identified as available through a remote third party application cooperating with the virtual checkout module of the consignor; ((Myrick: [0030] FIG. 1 - The preferred Alternate Delivery Location (ADL) can be chosen from a list of authorized locations that have agreements with the ADL Solution Provider (ADL SP) to hold packages for 
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the method of claim 1 of Schenken with the teachings of Myrick with the motivation to reduce unsuccessful delivery attempts while protecting package integrity, and at the same time giving recipients flexibility in choosing pick up locations for their packages (Myrick: [0006]).

Schenken, in view of Myric, does not disclose the following limitations, however, Rademaker teaches:
paying the designated consignee to receive the purchased items on behalf of the customer, wherein the designated consignee is paid by, at least indirectly, the consignor
(Rademaker: [0039] - The new custodian and/or the delivery handoff system 202 itself may charge a fee for altering the delivery or for using a more expensive delivery mechanism than the originally chosen mechanism. The payment processing engine 304 allows the delivery handoff system 202 to process such charges)
wherein funding the payment to the designated consignee is accomplished by, at least indirectly, the customer who provides funding to the consignor which then pays the designated consignee. (Rademaker: [0071] - The third boost selection interface button 711 indicates that, for the third boost selection, a fee of $10 would be assessed by the payment processing engine 304. This higher amount may reflect the fee charged by the professional bicycle courier, and may be split between the bicycle courier and the delivery handoff system 202.)
One of ordinary skill in the art would have recognized that applying the known technique of paying a consignee a fee for their service in handling packages on behalf of a customer of Rademaker to Schenken, in view of Myric, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Rademaker to the teaching of Schenken would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such compensation of designated consignees for their services in package delivery.  Further, applying compensation to designated consignees that is collected from a customer to Schenken would have been recognized by one of ordinary skill in the art as resulting in an improved system that would financially incentivize designated consignees to register to be a designated consignee.  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140278691 A1 to Schenken in view of US 20040133446 A1 to Myrick.

Claim 19: Schenken discloses the method of claim 1, as shown above.  Schenken further discloses:
interfacing, in the virtual checkout module, a map or list of designated consignees with a database of designated consignees hosted or stored on a remote server of a third party application; (Schenken: [0056] - In various embodiments, the system may be adapted to allow users to define their own network of attended delivery/pickup locations. For example, a central logistics computer system (which a user may, for example, access via the Internet) may be configured to display respective graphical representations of a plurality of attended delivery/pickup locations on a map of an area associated with a particular user (e.g., a map of an area in which the user's home or business is located). The system may allow the user to select one or more attended delivery/pickup locations displayed by the graphical user interface as the default delivery/pickup locations to which any parcels to be delivered to the user by a particular logistics provider are to be delivered.  [0114] The system may be configured to receive the data associated with the plurality of attended delivery/pickup location candidates in any suitable way by any suitable mechanism. In various embodiments, the system is configured to receive the data from one or more third party servers)

and ratings of the designated consignee provided by other customers (Schenken: [0125] The way the value is determined for each characteristic may vary by characteristic. In one example, for a characteristic associated with social network (e.g., the "social network characteristic") and/or online review data, the system may be configured to assign a high value to the social network characteristic for a high number of positive reviews for a particular attended delivery/pickup location candidate.  [0127] In a particular example, the system has determined values for three characteristics associated with a first attended delivery/pickup location candidate of the plurality of attended delivery/pickup location candidates: 1) a number of returns characteristic; 2) a social network characteristic; and 3) a geographic characteristic (e.g., as described at Step 406). Continuing with this example, the system has determined that the value for each of the characteristics associated with the particular attended delivery/pickup 

Schenken does not disclose the following limitations, however, Myrick does: 
locating a nearest designated consignee during the virtual checkout process in response to a customer selection to ship the purchased items to the designated consignee and not ship the purchased items to a home address, work address, or a friend or relative's home address; (Myrick: [0046] A conventional locator program can be provided to enable a Buyer to find the Alternate Delivery Location (ADL) closest to the Buyer's location.)
optimizing a display in a customer terminal used to complete the virtual checkout process of the nearest designated consignee based on closest distance (Myrick: [0053] FIG. 6 - The shipper presents the ADL service to its customer (substep 602). This can be done via the ADL website, mail order catalog, retail store, telephone, or through other means. The consumer determines the ADL address of the consumer's choice using the ADL locator (substep 604). In many cases, this is the ADL most convenient or closest to the consumer.)
It would have been obvious to one ordinary in the skill of the art, before the effective filing date of the invention, to combine the method of claim 1 of Schenken with the teachings of Myrick with the motivation to reduce unsuccessful delivery attempts while protecting package integrity, and at the same time giving recipients flexibility in choosing pick up locations for their packages (Myrick: [0006]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER P BROCKMAN whose telephone number is (571)270-3404.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARTER P BROCKMAN/            Examiner, Art Unit 3628                                                                                                                                                                                            
/KEVIN H FLYNN/            Supervisory Patent Examiner, Art Unit 3628